EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made the 19th day of August,
2019, by and between SANDIP MUKERJEE (“Executive”), and TESSCO TECHNOLOGIES
INCORPORATED, a Delaware corporation, with its principal executive office
currently located at 11126 McCormick Road, Hunt Valley, Maryland 21136 (the
“Company”).

 

WITNESSETH THAT:

WHEREAS, the Company desires to employ Executive as its President and Chief
Executive Officer, subject to the terms and conditions of this Agreement, to
provide services to the Company (inclusive of its subsidiaries and affiliates),
and the Executive desires to be so employed and to perform accordingly.

NOW, THEREFORE, in consideration of the mutual covenants and premises set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive hereby
agree as follows:

1. Term.  The Company hereby agrees to employ the Executive, and the Executive
hereby agrees to be employed by the Company, subject to and upon the terms and
conditions set forth in this Agreement, for a term (the “Term”) which shall
commence on August 20, 2019 (the “Effective Date”) and end at the end of the
fiscal year of the Company ending in 2023.  Absent any written agreement between
the parties to extend the Term for a renewal term or other period ending at an
agreed upon date or time subsequent to the end of the fiscal year of the Company
ending in 2023, the Term will end at the end of the fiscal year of the Company
ending in 2023, currently expected to occur on March 26, 2023.

 

2. Employment; Duties.

 

(a) Employment.   Subject to the terms and conditions hereof, Executive shall be
employed by the Company as its President and Chief Executive Officer and have
authority and duties commensurate with the positions of President and Chief
Executive Officer of a company of the nature of the Company, provided that
Executive’s specific authority and duties shall be as from time to time
established by the Board of Directors (the “Board”) of the Company, to which
Executive shall report unless otherwise determined by the Board, and Executive
will not be assigned duties which are both materially inconsistent with those of
an individual in a chief executive role and would result in or give rise to Good
Reason as defined herein. In addition to his employment and duties as President
and Chief Executive Officer, the Board has appointed the Executive as a member
of the Board, conditioned upon and commencing at the beginning of the Term, to
serve until the next annual meeting of the stockholders of the Company and until
his successor is duly elected and shall qualify, and the Company agrees that,
Executive shall, during the Term, continue to be nominated to serve on the Board
as his term would otherwise from time to time expire (except insofar as not
being nominated would not then be a sufficient basis to establish Good Reason,
as defined below).








(b) Duties.  Executive agrees to his employment as described in this Paragraph 2
and agrees to devote his full working time and efforts to the performance of his
duties hereunder and to perform those duties diligently and faithfully.  Except
as otherwise determined or approved by the Board, Executive’s office will be
situated and Executive will perform his day to day duties hereunder at the
principal executive offices of the Company, currently located in Timonium and
Hunt Valley, Maryland.  Executive may engage in professional development
organizations and activities consistent with and conducive to the performance of
his duties hereunder. Executive may also engage in religious, charitable or
other community activities as long as such activities do not materially
interfere with Executive’s performance of his duties to the Company under this
Agreement.  Executive may not serve on other boards of directors of for-profit
companies without the consent of the Board.

3. Compensation.

 

(a) Base Salary.  The Company shall pay Executive during year one of the Term an
annual salary (the “Base Salary”) of Five Hundred Fifty Thousand Dollars
($550,000), payable in accordance with the Company’s normal business practices
for senior executives (including tax withholding), but in no event less
frequently than monthly.  Upon the second anniversary of the Effective Date,
Executive’s Base Salary shall be reviewed and thereafter at least annually by
the Compensation Committee of the Board (the “Compensation Committee”) and may
be adjusted in its discretion, provided that during the Term the Base Salary may
not be decreased below Five Hundred Fifty Thousand Dollars ($550,000) without
the consent of the Executive.  After any such adjustment in Base Salary, the
term “Base Salary” shall refer to the increased amount.

(b) Incentive Compensation.

(i) Initial Option Award.  On a date (the “Issue Date”) as determined by the
Board or Compensation Committee which is not more than twenty (20) calendar days
following the date of the issuance by the Company of its press release reporting
the financial results for the Company’s fiscal quarter ended September 29,
2019.  Executive shall be granted a non-qualified stock option (the “Option”)
under and subject to the terms of the 2019 Stock and Incentive Plan of the
Company (the “Plan”), for two hundred fifty thousand (250,000) shares of the
common stock, par value $0.01 per share, of the Company (“Common Stock”), and
which Option shall partially vest and first become exercisable on the last day
of the calendar month during which occurs the first anniversary of the Issue
Date, for that number of shares of Common Stock equal to the product of (A)
250,000 and (B) a fraction, the numerator of which is the number of days elapsed
after the Effective Date to the last day of the calendar month during which
first anniversary of the Issue Date occurs and the denominator of which is
1,460, rounded to the nearest whole share, and thereafter pro-rata monthly on
the last day of each successive full calendar month, such that the Option will
be vested in full on the last day of the calendar month during which the fourth
anniversary of the Effective Date occurs, subject however to continued
employment of Executive on and as of each date upon which vesting is scheduled
to occur. The Option will be exercisable in whole or in part from time to time
prior to its expiration on the sixth anniversary of the date of grant, subject,
however, to its earlier termination, insofar as vested, at an exercise price
established by the Board or the Compensation Committee of the Board at the time
of grant, in accordance with and subject to the terms






of the Plan and applicable award agreement.  The terms and conditions of the
Option, which shall provide for among other things a so called “double trigger”
acceleration following a change in control of the Company (i.e., change in
control followed by termination within no less than one year either without
cause or for good reason, as such terms are to be defined by the Company therein
or provided for under the Plan), shall be set forth in a separate award
agreement in a form or forms prescribed by the Company consistent with this
Agreement, to be entered into by the Company and Executive on or promptly
following the Issue Date, and which shall recite the grant of such equity award.
The terms of the Plan and applicable award agreement will be controlling.

(ii) RSU Award.  On or promptly following the Effective Date, Executive shall be
granted restricted stock units (“RSUs”) under and subject to the terms of the
Plan and appropriate adjustments, for nineteen thousand (19,000) shares of the
Common Stock, which RSUs shall be earned and vest in accordance with the terms
of an award agreement which shall generally allow for the earning of up to all
19,000 shares of Common Stock over a period of four (4) years, provided,
however, that the extent of RSUs earned at any time will be limited to the
product of (x) 19,000 and (y) a fraction, the numerator of which is the
aggregate dollar amount per share of ordinary, regular or special cash dividends
declared and paid on the Common Stock over the four (4) year period, and the
denominator of which is $3.20; and provided further, however, that the vesting
of shares of Common Stock underlying RSUs earned as described above will, with
limited exceptions, be further conditioned upon the Executive remaining employed
by the Company at the end of the four (4) year period, whereupon any vested
shares of Common Stock underlying RSUs so earned would be issued.  The terms and
conditions of the RSUs shall be set forth in a separate award agreement in a
form prescribed by the Company consistent with this Agreement, to be entered
into by the Company and Executive on or promptly following the Effect Date, and
which shall recite the grant of such equity award. The terms of the Plan and
applicable award agreement will be controlling.

(iii) Cash Bonus.  For fiscal year 2020 and each subsequent fiscal year of the
Company that commences during the Term, Executive shall be entitled to
participate with the other senior executives of the Company in, and shall be
eligible to receive cash incentive compensation (“Cash Bonus”) in accordance
with the terms herein, and as applicable to each fiscal year of the Company
during the Term. The parties acknowledge that the standards and criteria on
which Cash Bonus awards have historically been based include both corporate
earnings targets (typically annual targets measured after all incentive
compensation is taken into account and satisfaction of which is a condition to
any payment) and a somewhat more subjective individual performance factor, and
that it is the Board’s current expectation (but not the Board’s or the Company’s
obligation hereunder) to continue to use similar criteria and factors in
determining cash incentive compensation for all senior executives, including
Executive.  Executive’s minimum Cash Bonus opportunity for each fiscal year
beginning during the Term (Executive’s “Target Bonus”) shall be such amount
(expressed either as a percentage of Base Salary, as is currently the case, or
as a stated dollar amount) as the Board (or the Compensation Committee of the
Board, as applicable) from time to time determines in its sole discretion is
appropriate, but in no event shall Executive’s Target Bonus for any fiscal year
of the Company beginning during the Term be less than Five Hundred Fifty
Thousand Dollars






($550,000). The actual Cash Bonus awarded to Executive for any particular fiscal
year, if any, may be more or less than Executive’s Target Bonus, based on the
actual level of achievement relative to the performance metrics established for
that year by the Board.  Executive’s Target Bonus for fiscal 2020 shall be
pro-rated for the number of days from the Effective Date until the last day of
fiscal year 2020 (i.e., the full fiscal year Target Bonus ($550,000) will be
multiplied by a fraction, the numerator of which is the number of days from and
including the Effective Date and ending on March 29, 2020 and the denominator of
which is the total number of days in fiscal year 2020), and provided further
that, assuming the Executive is otherwise eligible to receive payment of the
Cash Bonus for fiscal year 2020, Executive will be paid not less than 75%
of  Executive’s pro-rated Target Bonus for fiscal year 2020.

(iv) Performance-based Equity Compensation.  For fiscal year 2020 and for each
subsequent fiscal year of the Company commencing during the Term, Executive
shall be entitled to participate in the Company’s Performance Stock Unit (PSU)
program, or any subsequent equity compensation program or arrangement
established from time to time as a replacement therefor by the Compensation
Committee for the executive officers of the Company, generally. Executive shall
be entitled to receive PSUs (evidenced by a Performance Stock Unit Agreement in
the form established from time to time by the Compensation Committee, and the
current form of which has been reviewed by Executive) affording the Executive,
subject to appropriate adjustments, the opportunity to earn no less than ten
thousand (10,000) shares of Common Stock for fiscal year 2021, and for each
subsequent fiscal year of the Term, for which the PSU program continues. For
fiscal year 2020, Executive will receive a Performance Stock Unit Agreement
affording the Executive the opportunity to earn that number of shares of Common
Stock (rounded up) determined by multiplying 10,000 by a fraction the numerator
of which is the number of days remaining in the 2020 fiscal year from and
including the Effective Date to the last day of the 2020 fiscal year (March 29,
2020) and the denominator of which is the number of days in the 2020 fiscal
year, and with the initial vesting date not prior to the first anniversary of
the grant.  In the event the Company (or the Compensation Committee) determines
to end the existing PSU program prior to expiration of the Term, the Company
agrees that it will replace this incentive compensation component of Executive’s
compensation with a new plan or other form of compensation providing Executive
with comparable incentive compensation, and the parties agree to engage in
prompt good faith negotiation to so agree to the terms thereof.

(v) Additional Option Awards.  In addition to the Option to be granted pursuant
to clause (i) above, on about each date during the Term which coincides with
the  yearly anniversary of the Effective Date, Executive shall be granted an
additional non-qualified stock option (each an “Additional Option” and
collectively, the “Additional Options”) under and subject to the terms of the
Plan (or any successor and subject to any appropriate adjustments), each for ten
thousand (10,000) shares of Common Stock, which will vest and become exercisable
25% upon the first anniversary of the date on which granted, and thereafter
pro-rata monthly on the last day of each of the following thirty six (36) full
calendar months, whereupon each such Additional Option will be vested in full,
subject however to continued employment of Executive on and as of each date upon
which vesting is scheduled to occur. Each Additional Option will be exercisable
in whole or in






part from time to time prior to its expiration on the sixth anniversary of the
date of its grant, subject, however, to its earlier termination, insofar as
vested, at an exercise price established by the Board or the Compensation
Committee of the Board at the time of grant, in accordance with and subject to
the terms of the Plan (or its successor) and applicable award agreement.  The
terms and conditions of each Additional Option, which shall provide for among
other things a so called “double trigger” acceleration following a change in
control of the Company (i.e., change in control followed by termination within
no less than one year either without cause or for good reason, as such terms are
to be defined by the Company therein or provided for under the Plan), shall be
set forth in a separate award agreement in a form or forms prescribed by the
Company consistent with this Agreement, to be entered into by the Company and
Executive on or promptly following the applicable date of grant, and which shall
recite the grant of such equity award. The terms of the Plan and applicable
award agreement will be controlling.

4. Benefits and Perquisites.

 

(a) Retirement and Other Benefits.  During the Term, Executive shall be eligible
to participate in fringe benefits, perquisites, and such other benefit plans and
arrangements as are made available generally to the Company’s other senior
executives.  Where any specific benefits described herein are subject to an
existing formal plan, such benefits shall be governed in all respects in
accordance with the terms of such plans in effect, unless specifically provided
otherwise herein.

(b) Long Term Disability Plan.  During the Term, Executive shall be provided
coverage under a long term disability policy for senior executives which
provides a benefit of 66 2/3% of his base compensation, after a 90-day policy
waiting period, and subject to other terms standard in the industry for such
comparable policies.     

(c) Paid Time Off.  During the Term, Executive shall be entitled to vacation
time in accordance with and subject to the Company’s vacation policies
applicable to its executives generally, as such policies are in effect from time
to time.   

(d) Reimbursement of Expenses.  The Company shall reimburse Executive for any
and all expenses reasonably incurred by Executive during the Term in performing
Executive’s duties hereunder, including travel, meals and accommodations, upon
submission by Executive of vouchers or receipts and in compliance with such
rules and policies relating thereto as the Company may from time to time
adopt.  Executive agrees to promptly submit and document any reimbursable
expenses in accordance with the Company’s expense reimbursement policies to
facilitate the timely reimbursement of such expenses.  Executive shall also be
entitled to reimbursement of relocation expenses required to relocate Executive
from Executive’s home in Warren, New Jersey to the Baltimore Maryland area, as
further delineated on Schedule 1 hereto. Any expenses submitted more than sixty
(60) days after incurred will be payable in the sole discretion of the Company.

(e) Company Authority/Policies.  Executive agrees to observe and comply with the
rules and regulations of the Company as adopted by the Board respecting the
performance of his duties and to carry out and perform orders, directions and
policies communicated to him from






time to time by the Board, to the extent consistent with Executive’s duties
pursuant to Paragraph 2(b) above.  Without limiting the foregoing, Executive
agrees that in the performance of his duties hereunder he shall abide and be
bound by the Company’s Code of Conduct as in effect from time to time (the “Code
of Conduct”), a copy of which in its current form Executive acknowledges having
received and reviewed.  Executive further acknowledges that the Code of Conduct
is subject to revision from time to time by the Board or the Company in its sole
discretion.  Provided, however, that in the event any provision of the Code of
Conduct is inconsistent with the terms of this Agreement, it is the terms of
this Agreement that will control.

(f) Insurance. The Company will, so long as available on commercially reasonable
terms, throughout the Term maintain customary and usual directors’ and officers’
liability insurance (including customary and usual tail coverage) for companies
of the size and in the industry in which the Company operates, and the
Executive, as an officer and director as herein provided, shall have coverage
thereunder as and to the same extent as other officers and directors of the
Company. Similarly, the Executive, as an officer and director as herein
provided, shall be entitled to seek and obtain from the Company indemnification
against third party claims as and to the same extent as other officers and
directors are entitled from time to time under the organizational documents of
the Company and applicable law. 

5. Covenants.  Executive acknowledges that during the period of his employment
with the Company or any affiliate, he shall have access to the Company’s
“Confidential Information” (as defined below) and will meet and develop
relationships with the Company’s potential and existing vendors, customers,
financing sources and employees.  Accordingly, Executive agrees to the following
provisions of this Paragraph 5 (in addition to Executive’s confidentiality
obligations to the Company and its subsidiaries pursuant to the Company’s Code
of Conduct) and agrees this Paragraph 5 shall survive expiration or termination
of the Term, indefinitely.

 

(a) Confidentiality.  In the performance of Executive’s duties hereunder
Executive shall abide by and be bound by the Company’s Code of Conduct,
including the confidentiality and non-solicitation restrictions set forth
therein.  In addition and not in lieu or in substitution therefor, Executive
shall not, during Executive’s employment or at any time thereafter, directly or
indirectly, disclose or make available to any person for any reason or purpose
whatsoever, any Confidential Information (as defined below). Executive agrees
that, upon termination of Executive’s employment with the Company, all
Confidential Information in Executive’s possession that is in written or other
tangible form (together with all copies or duplicates thereof, including
computer files), whether or not otherwise included among the Personal Property
(as defined below) required to be returned pursuant hereto, shall be returned to
the Company and shall not be retained by Executive or furnished or disclosed to
any third party in any form except as provided herein; provided, however, that
Executive shall not be obligated to treat as confidential any information that
(i) was publicly known at the time of disclosure to Executive, (ii) becomes
publicly known or available thereafter other than by virtue of a violation of
this Agreement or any other duty owed to the Company by Executive, or (iii) is
lawfully disclosed to Executive by a third party. As used in this Agreement the
term “Confidential Information” means otherwise nonpublic information disclosed
to Executive or known by Executive as a consequence of or through Executive’s
relationship with the Company, including information about the customers,
vendors, employees, consultants, business methods, public






relations methods, organization, procedures, business plans, or finances, of the
Company or its affiliates, whether or not such information constitutes a “trade
secret” under applicable law. 

(b) Non-competition.  In addition to the restrictions contained in the Company’s
Code of Conduct, Executive agrees that Executive shall not, without the prior
written consent of the Company:

(i) During the term of the Executive’s employment with the Company and during
the Restriction Period (as defined below), directly or indirectly, engage or
participate in (as an owner, partner, stockholder, employee, director, officer,
agent, consultant or otherwise), with or without compensation, any business that
is competitive with the business of the Company or any of its affiliates (x)
during the term of the Executive’s employment with the Company, as it is being
conducted while Executive is employed by the Company or (y) during the
Restriction Period, as it was being conducted at the time of the termination of
Executive’s employment (each a “Competitive Business”);

(ii) After termination of Executive’s employment and during the Restriction
Period, directly or indirectly, solicit or attempt to persuade any person who
was, at any time within the two (2) year period before such termination an
employee or independent contractor of the Company, to terminate his, her, or its
relationship with the Company; or

(iii) After termination of Executive’s employment and during the Restriction
Period, directly or indirectly, employ, hire, or retain any person who was an
employee of the Company at any time within the one (1) year period before such
termination.

For the avoidance of doubt and without limitation, this subparagraph (b) is
intended, among other things, to prohibit, during the term of the Executive’s
employment with the Company and Restriction Period, the solicitation by
Executive of any customer, client, or vendor of the Company for the benefit of
or in furtherance of a Competitive Business and the engagement or participation
of Executive by or with any business that solicits or engages in business with
any customer, client, or vendor of the Company in furtherance of a Competitive
Business.  Notwithstanding the foregoing, Executive may own up to a five percent
(5%) interest in a publicly traded corporation or other person engaged in a
Competitive Business.  For purposes hereof, “Restriction Period” means the
period beginning upon the Date of Termination and ending on the first
anniversary thereof.

(c) Remedies for Breach.  Executive acknowledges that the provisions of
Paragraph 5(a) and 5(b) are reasonable and necessary for the protection of the
Company and that the Company may be irrevocably damaged if these provisions are
not specifically enforced. Accordingly, Executive agrees that, in addition to
any other legal or equitable relief or remedy available to the Company, the
Company shall be entitled to seek an appropriate injunction or other equitable
remedy for the purposes of restraining Executive from any actual or threatened
breach of or otherwise enforcing these provisions (and that no bond or security
shall be required in connection therewith), together with an equitable
accounting of all earnings, profits, and other benefits arising from such
violation, which rights shall be cumulative. Each of the covenants in






this Paragraph 5 shall be construed as an agreement independent of any other
provisions in this Agreement.

(d) Modification.  If a court or arbitrator determines that any of the
restrictions contained in Paragraph 5(a) or Paragraph 5(b) is unreasonable in
terms of scope, duration, geographic area, or otherwise, or any provision in
Paragraph 5(a) or Paragraph 5(b) is otherwise illegal, invalid, or
unenforceable, then such restriction or provision, as applicable, shall be
reformed to the extent deemed necessary by the court or arbitrator so that the
same shall be rendered enforceable to the fullest extent otherwise permissible
under applicable law, and the parties hereto do hereby expressly authorize any
such court or arbitrator to so provide.

(e) Cooperation.  Executive agrees that following the termination of his
employment, Executive will cooperate in all reasonable respects with the Company
and its affiliates in connection with (i) any and all existing or future
litigation, actions or proceedings (whether civil, criminal, administrative,
regulatory or otherwise) brought by or against the Company or any of its
affiliates, or (ii) any audit of the financial statements of the Company with
respect to the period of time when Executive was employed by the Company or any
affiliate, in each case to the extent the Company reasonably deems Executive’s
cooperation necessary.  Executive shall be reimbursed for all reasonable
out-of-pocket expenses incurred by Executive as a result of such cooperation.

(f) No Limitation.  Nothing contained in this Paragraph 5 shall limit any common
law or statutory obligation that Executive may have to the Company or any of its
affiliates.  For purposes of all provisions of this Paragraph 5, the “Company”
refers to the Company and any incorporated or unincorporated affiliates of the
Company, as well as its and their successors and assigns hereunder.

(g) Permitted Statements.  Nothing in this Agreement shall restrict either party
from making truthful statements (i) when required by law, subpoena, court order
or the like; (ii) when requested by a governmental, regulatory, or similar body
or entity; or (iii) in confidence to a professional advisor for the purpose of
securing professional advice.

6. Termination.

 

(a) General.

(i) Accrued Compensation and Benefits.  Upon any termination of Executive’s
employment for any reason or non-renewal of this Agreement after the Term,
Executive shall be entitled to receive the following compensation and
benefits:  (A) any accrued but unpaid Base Salary (to be paid as provided in
Paragraph 3(a)) as of the Date of Termination (as defined below); (B)
reimbursement for expenses incurred by Executive prior to the Date of
Termination in accordance with Paragraph 4(d) hereof; (C) vested benefits, if
any, to which Executive may be entitled under the Company’s employee benefit
plans as of the Date of Termination; and (D) any additional amounts or benefits
due under law or any applicable plan or agreement of the Company other than this
Agreement (the amounts and benefits described in clauses (A) through (D) above,
collectively, the “Accrued Compensation and Benefits”).  Payment of Accrued
Compensation and Benefits






under this Paragraph 6 shall in all events be paid in accordance with the
Company’s payroll procedures, expense reimbursement procedures or plan terms, as
applicable, or in accordance with applicable law. Thereafter, the Company shall
have no further obligations to Executive with regard to Accrued Compensation and
Benefits.  This provision does not apply to or control payment of any Incentive
Compensation, provided in paragraph 3(b) herein.

(ii) Notice of Termination / Not a Breach.  Except for termination as a result
of Executive’s death, any termination of Executive’s employment, either by the
Company or by Executive, shall be communicated by written Notice of Termination
to the other party hereto.  For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision under this Agreement relied upon by the terminating party.  Any
termination of Executive’s employment by either party pursuant to and in
compliance with the various subsections of this Paragraph 6 shall not be deemed
a breach of this Agreement.

(iii) Date of Termination.  “Date of Termination” shall mean: (A) if the
Executive’s employment is terminated by the Executive or the Company to be
effective upon or following the expiration of the Term, upon the expiration of
the last day of the Term, or such later date as is indicated in the Notice of
Termination; (B) if Executive’s employment is terminated by his death, the date
of his death; (C) if Executive’s employment is terminated on account of his
Disability, the date on which Notice of Termination is given by the Company, or
such later date as is indicated in the Notice of Termination; (D) if Executive’s
employment is terminated by the Company for Cause, the date on which a Notice of
Termination is given by the Company, or such later date as is indicated in the
Notice of Termination; (E) if Executive’s employment is terminated by the
Company without Cause, the date as is indicated in the Notice of Termination;
(F) if Executive’s employment is terminated by Executive without Good Reason,
thirty (30) days after the date on which a Notice of Termination is given by
Executive, or such other date as is mutually agreed by Executive and the
Company; and (G) if Executive’s employment is terminated by Executive for Good
Reason, the date on which the Notice of Termination is given by Executive after
the end of the Good Reason Period, or such other date as is mutually agreed by
Executive and the Company.  Neither the forgoing or anything else herein shall
preclude the Company from requiring that Executive take a leave of absence with
pay until the expiration of the period between the date the Notice of
Termination is given and the Date of Termination, during which the Executive
will remain employed by the Company, and the Company is expressly authorized to
do so. If not previously expired, the Term will in any event terminate on the
Date of Termination. 

(b) Termination by the Company for Cause.  The Company may terminate Executive’s
employment hereunder for Cause.  “Cause” means the occurrence of any of the
following: (A) Executive’s willful and continued failure to fully perform his
duties with the Company (other than any such failure resulting from his
incapacity due to physical or mental illness (other than abuse of drugs or
alcohol); (B) Executive’s willful and continued failure to follow and comply
with the material policies of the Company as in effect from time to time (other
than any such failure resulting from Executive’s incapacity due to physical or
mental illness); (C) Executive’s commission of an act of fraud, dishonesty,
material misrepresentation, breach of trust






or act of moral turpitude, or other unethical conduct, whether or not  in
connection with the performance by the Executive of his duties hereunder, and a
reasonable determination by the Board or the Company that his continued
association with the Company following such commission would reflect negatively
on the Company in any manner or render the Executive unable to perform his
duties as contemplated hereby; (D) Executive’s engagement in illegal conduct or
gross misconduct; (E) Executive’s breach of any provision of Paragraph 5 of this
Agreement; or (F) Executive’s indictment for, conviction of, or a plea of guilty
or nolo contendere to any felony. Provided, however, (A) and (B) above shall not
constitute “Cause” for termination unless (a) a written notice has first been
delivered to the Executive (a “Cause Notice”), which Cause Notice specifically
identifies the event(s) or manner of performance the Company believes
constitutes Cause and (b) Executive fails to substantially cure or rectify the
same within thirty (30) days after receiving the Cause Notice.  If any Cause
Notice shall not have been delivered to Executive within ninety (90) days
following the date the Company becomes aware of the purported existence of a
Cause event or circumstances, then unless continuing or reoccurring beyond such
ninety (90) day period, the applicable event or circumstances shall no longer be
a basis for Cause and any purported termination of Executive’s employment
relating to the applicable event or circumstances shall not be a termination for
Cause under this Agreement. 

(c) Termination due to Disability.  Executive’s employment hereunder may be
terminated by the Company upon Executive’s Disability.  “Disability” means that
Executive (A) by reason of any medically determinable physical or mental
impairment Executive is unable to perform his essential job functions with or
without a reasonable accommodation, and (B) the Executive qualifies for benefits
under the Company’s long term disability plan covering the Company’s senior
executives provided under the terms of Paragraph 4(b).

(d) Termination by Executive with Good Reason.  Executive may terminate his
employment hereunder for Good Reason.  “Good Reason” means the occurrence,
without the express prior written consent of Executive, of any of the following
events:  (A)  any material diminution by the Company of  Executive’s  authority,
duties or responsibilities, as specified herein or as modified from time to time
by written agreement (other than a diminution due to an accommodation of
Executive’s disability pursuant to (c) above; and other than a diminution on
account of failure of the Executive to be reelected to the Board), (B)  the
imposition on the Executive of a requirement that he report to a corporate
officer or employee other than reporting directly to a board of directors or
equivalent body, (C) any reduction in Executive’s Base Salary from the initial
Base Salary provided for hereunder, (D) any material breach by the Company of
any of its material obligations to Executive, (E) any relocation  by the Company
of Executive’s primary office work location to a point that is more than fifty
(50) miles from 11126 McCormick Road, Hunt Valley, Maryland 21136, or (F) the
failure of the Board, when nominating directors in the ordinary course, to
nominate the Executive to serve on the Board of Directors at such time as
directors are nominated in the ordinary course.  Notwithstanding the foregoing,
(i) neither any material diminution in the Executive’s authority, duties or
responsibilities, nor any change in reporting structure, nor failure of the
Board to nominate, in either case on account of or following the acquisition of
the Company by a larger company, whether as a subsidiary or business unit or
otherwise, or by virtue of the Company no longer remaining as a “reporting
company” within the meaning of the Securities Exchange Act of 1934, as amended,
nor any material diminution in the Executive’s authority, duties or
responsibilities on account of any sale or disposition by the Company of any
division or line of business or similar event, will by itself serve as a basis
for






Good Reason hereunder, and (ii) “Good Reason” shall not exist unless (a) a
written notice has first been delivered to the Company by Executive (the “Good
Reason Notice”), which Good Reason Notice specifically identifies the event(s)
or circumstances Executive believes constitutes Good Reason and (b) the Company
fails to cure or rectify the same within thirty (30) days after the giving of
the Good Reason Notice (the “Good Reason Period”) .  If the Company fails to
timely cure or rectify such events of circumstances in accordance with the
foregoing, Executive may send a notice to the Company that he is terminating his
employment for Good Reason (“Good Reason Termination Notice”), in which case his
employment hereunder shall thereupon be terminated for Good Reason.  If any Good
Reason Notice shall not have been delivered by Executive within ninety (90) days
following the date Executive becomes aware of the purported existence of a Good
Reason event, or any Good Reason Termination Notice shall not have been
delivered within thirty (30) days following the end of the Good Reason Period,
then unless continuing or reoccurring thereafter, the applicable event or
circumstances shall no longer be a basis for Good Reason and any purported
termination of Executive’s employment relating to the applicable event or
circumstances shall not be a termination for Good Reason under this
Agreement.  Executive acknowledges that election of the Executive to serve on
the Board of Directors of the Company is an action taken annually by the
stockholders, and agrees that, assuming he is nominated, the failure, following
his initial appointment to the Board, of the Executive to be reelected to the
Board, or his ceasing to serve on the Board, for any reason shall not be a basis
or grounds for Good Reason hereunder.  For the avoidance of doubt, any
prospective action that would, if actually taken or implemented, constitute Good
Reason (after the expiration without cure of the applicable notice and cure
period provided for above) shall not in any event be deemed to have occurred
unless and until such action is actually taken or implemented.  

(e) Termination by the Company without Cause, or Termination by Executive
without Good Reason.   Executive’s employment hereunder may also be terminated
by the Company without Cause or by the Executive without Good Reason, either
prior to, upon or following expiration of the Term.    

7. Payment Upon Termination / Severance.

 

(a) Termination by the Company without Cause or by Executive for Good
Reason.  If Executive’s employment is terminated by the Company during the Term
without Cause or if Executive terminates his employment for Good Reason during
the Term (in each case, other than upon Disability and other than any such
termination having a Date of Termination on or after the last day of the Term),
then Executive shall be entitled to the following (but in any event and for the
avoidance of doubt, not duplicative with the Accrued Benefits and Compensation
through the Date of Termination, to which Executive shall also be entitled):

(i) Salary continuation in an aggregate amount (the “Severance Amount”) equal to
two (2) times Executive’s annual Base Salary. The Severance Amount shall be paid
in equal installments in accordance with the Company’s then payroll practice
over a twelve (12) month period beginning with the first payroll date that
occurs following forty-five (45) days after the effective date of the Release
under Paragraph (c) below.  Solely for purposes of Section 409A of the Code,
each installment payment is considered a separate payment;








(ii) Acceleration of vesting as of the Date of Termination of any
then-outstanding awards granted to Executive and earned under either the
Company’s Performance Stock Unit Program, or then earned RSUs, if, as and to the
extent provided under the terms of the applicable award agreement and the terms
thereof.

(iii) Payment of the Cash Bonus provided under the terms of paragraph 3(b)(ii)
and earned through the applicable Date of Termination, including payment on a
pro-rated basis for any partial year of employment, in the event the Executive
is otherwise eligible to receive payment of the Cash Bonus; in other words, in
the event Executive’s employment ends six months into the fiscal year, Executive
shall be eligible to receive one half of the Cash Bonus, payable in accordance
with the terms of paragraph 3(b)(ii) in the event he is otherwise eligible to
receive payment of the Cash Bonus, provided that the payment thereof may be
delayed until after the then current fiscal year end when the actual amount can
be determined;  

(iv) If Executive elects continuation coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) with respect to the
Company’s group health plan, the Company shall continue to pay its then-current
portion of the cost of such coverage, for a period of one (1) year following the
applicable Date of Termination. The Company shall be authorized to deduct from
the installments to be paid to Executive under Paragraph (a) above Executive’s
then-current share of the cost of such coverage. The Company’s subsidy of such
group health plan coverage shall terminate in the event that Executive becomes
enrolled in the health insurance plan of a subsequent employer.

(b) Termination for Cause or without Good Reason, upon Disability.  If
Executive’s employment is terminated by the Company for Cause or by Executive
without Good Reason, or by the Company upon Disability of Executive, then
Executive shall not be entitled to any of the payments or benefits at paragraph
7(a) above, but shall nevertheless be entitled to receive the Accrued
Compensation and Benefits through the Date of Termination.  In addition, the
Executive shall be entitled to the rights referenced in Section 7(a)(ii) above,
if, as and to the extent provided under the terms of the applicable award and
the terms of the applicable plan.

(c) Termination upon or Following Expiration of the Term without Renewal.  If
Executive’s employment is terminated by the Company or by the Executive with a
Date of Termination upon or following the last day of the Term, then Executive
shall not be entitled to any of the payments or benefits described in Paragraph
7(a)(i), (iii) or (iv) above, but shall nevertheless be entitled to receive the
Accrued Compensation and Benefits through the Date of Termination.  In addition,
the Executive shall be entitled to the rights referenced in Section 7(a)(ii)
above, if, as and to the extent provided under the terms of the applicable award
and the terms of the applicable plan.  Continuation of Executive’s employment
with the Company for any period of time following expiration of the Term without
renewal shall not constitute an extension or renewal of the Term, or of this
Agreement, unless and until, if ever, this Agreement is modified or amended, in
a writing executed by the parties, so providing.  

(d) Release.  Notwithstanding any other provision of this Agreement, payment of
the Severance Amount described in Paragraph 7(a) is conditioned upon Executive’s
execution






of a general release of claims against the Company, in a form satisfactory to
the Company, and upon such release being executed by Executive and delivered to
the Company within 45 days following cessation of employment.

(e) Post Employment Covenants.  Notwithstanding any other provision of this
Agreement, payment of the Severance Amount described in Paragraph 7(a) is
conditioned on Executive’s compliance with the Covenants in Paragraph 5 above.

(f) No Other Compensation.  Other than provided in this Paragraph 7, Executive
shall not at any time be eligible to participate in or receive benefits under
any other severance plan, program, policy, arrangement or agreement of the
Company.  Executive agrees that the payments, benefits, and entitlements
contemplated by this Section 7 shall constitute the sole and exclusive remedy
for termination of his employment or early termination of the Term for any
reason, and Executive covenants not to assert or pursue any other remedies, at
law or in equity, with respect to such termination of employment or early
termination. 

(g) Nonrenewal.  Nonrenewal of the Term upon expiration shall not entitle
Executive to any payments or rights comprising or in the nature of severance
under this Paragraph 7.

8. Termination Obligations.

 

(a) Return of Property and Materials.  Executive hereby acknowledges and agrees
that all Company Property and Materials furnished or made available to Executive
in the course of or incident to Executive’s employment, belong to the Company
and shall be promptly returned to the Company upon termination of Executive’s
employment for whatever reason. “Company Property and Materials” for such
purpose includes (i) all electronic devices owned, leased, or made available by
the Company for Executive’s use, including personal computers, fax machines,
cellular telephones, pagers, and tape recorders, and (ii) all books, manuals,
records, reports, notes, contracts, lists, blueprints, maps and other documents,
or materials, or copies thereof (including computer files) belonging to, and all
other proprietary information relating to the business of, the Company.
Following termination, Executive will not retain any written or other tangible
material containing any proprietary information of the Company and, upon
request, will confirm Executive’s compliance with this subsection in writing.

(b) Resignation.  Upon termination of Executive’s employment for any reason,
Executive will be deemed to have resigned from all offices and directorships
then held with the Company or any of its affiliates.

9. Parachute Payments.

 

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Payments”), would be subject to the Excise Tax, the
following provisions shall apply:








(i) If the Payments, reduced by the sum of (x) the Excise Tax and (y) the total
of the Federal, state, and local income and employment taxes payable by
Executive on the amount of the Payments which are in excess of the Threshold
Amount, are greater than or equal to the Threshold Amount, Executive shall be
entitled to the full benefits payable under this Agreement.

(ii) If the Threshold Amount is less than (x) the Payments, but greater than (y)
the Payments reduced by the sum of (1) the Excise Tax and (2) the total of the
Federal, state, and local income and employment taxes on the amount of the
Payments which are in excess of the Threshold Amount, then the Payments shall be
reduced (but not below zero) to the minimum extent necessary so that the sum of
all Payments shall not exceed the Threshold Amount.  In such event, the Payments
shall be reduced in the following order: (A) cash payments not subject to
Section 409A of the Code; (B) cash payments subject to Section 409A of the Code
(to the extent such reduction does not result in tax penalties to Executive);
(C) equity-based payments and acceleration; and (D) non-cash forms of
benefits.  To the extent any payment is to be made over time (e.g., in
installments, etc.), then the payments shall be reduced in reverse chronological
order.  No reductions shall be made under this Subparagraph 9(a)(ii) unless
agreed to by Executive.

(b) For the purposes of this Paragraph 8, “Threshold Amount” shall mean three
times Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by Executive with respect to such excise tax.

(c) The determination as to which of the alternative provisions of Subparagraph
9(a) shall apply to Executive shall be made by a nationally recognized
accounting firm selected by the Company, which does not provide services to the
acquirer or other counter-party in the transaction to which this Paragraph 8
applies (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and Executive within 15 business days of the
Date of Termination, if applicable, or at such earlier time as is reasonably
requested by the Company or Executive.  For purposes of determining which of the
alternative provisions of Subparagraph 8(a) shall apply, Executive shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of Executive’s
residence on the Date of Termination, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes.

10. Conflicting Agreements.  Executive hereby represents and warrants that the
execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which he is a
party or is bound, and that he is not now subject to any covenants against
competition or similar covenants which could affect the performance of his
obligations hereunder.

 

11. Change in Fiscal Year.  Notwithstanding any other provision hereof, in the
event of a change in the period of time constituting the fiscal year of the
Company, equitable adjustments






shall be made to those terms hereof that are dependent upon a determination of
fiscal year, as may be reasonably determined by the Company upon approval of the
Board in good faith, but no such change in fiscal year shall materially increase
or decrease the benefits and burdens of the parties hereunder.  By way of
example, and without limitation or commitment, in the event that the fiscal year
of the Company is changed from its current fiscal year (ending on the Sunday
falling on or between March 26 and April 1 of each calendar year), the last day
of the Initial Term or any Renewal Term then in effect may be changed to either
March 31 or to the next succeeding anniversary of the Effective Date, or
December 31, or any other date, as may be reasonably determined by the Company
upon approval of the Board in good faith.

 

12. Notices.  Any notices provided hereunder must be in writing and shall be
deemed given and effective the earlier of one (1) business day following
personal delivery (including personal delivery by telecopy or telex, or via
Federal Express or other nationally recognized overnight courier with evidence
delivery), or the third (3rd) business day after mailing by certified mail
return receipt requested to the recipient at the address indicated below:

 

If to the Company:

 

TESSCO Technologies Incorporated

11126 McCormick Road

Hunt Valley, Maryland 21031

Attention: Board of Directors

 

with a copy to:

 

TESSCO Technologies Incorporated

11126 McCormick Road

Hunt Valley, Maryland 21031

Attention: Chief Financial Officer 

 

If to Executive:

 

To the address of Executive’s
principal residence as reflected on his employment records with the Company

 

or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.

13. Integration.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties with respect to any related subject matter.

 

14.  Assignment; Successors and Assigns, Survival etc.  This Agreement shall be
binding upon and inure to the benefit of the parties and their respective heirs,
personal representatives, legal representatives, successors and permitted
assigns.  Executive shall not assign






this Agreement or any of Executive’s obligations hereunder, either in whole or
in part.  Company is authorized to and may assign this Agreement to any
individual or entity that directly or indirectly controls, is controlled by, or
is under common control with the Company upon written notice to Executive,
provided that the assignee assumes all of the obligations of the Company under
this Agreement, and the Company, for so long as remaining an affiliate of the
assignee, remains secondarily liable for the financial obligations
hereunder.  Those provisions and obligations of this Agreement which are
intended (by implication or otherwise) to survive shall survive notwithstanding
termination of Executive’s employment with the Company.

 

15. Miscellaneous.  Headings herein are for convenience of reference only and
shall not define, limit or interpret the contents hereof.

 

16. Amendment.  This Agreement may be amended, modified or supplemented by the
mutual consent of the parties in writing, but no oral amendment, modification or
supplement shall be effective.

 

Arbitration; Other Disputes.

 

(a) If any legally actionable dispute arises which cannot be resolved by mutual
discussion between the parties, each of Executive and the Company agree to
resolve that dispute by arbitration before an arbitrator experienced in
executive employment law.  Said arbitration will be conducted pursuant to the
JAMS Employment Arbitration Rules and Procedures then in effect.  Maryland
substantive law and statues of limitations shall apply in any such proceeding,
and for limitations purposes, the arbitration shall be deemed commenced when the
matter is submitted to the arbitral forum.  The Company and Executive agree that
this arbitration agreement includes any such disputes that the Company and its
related entities may have against Executive, or Executive may have against the
Company and/or its related entities and/or employees, arising out of or relating
to Executive’s employment or its termination including any claims of
discrimination or harassment in violation of applicable law and any other aspect
of Executive’s compensation, training, employment, or its termination, except
and in any event excluding any claim or pursuit by the Company to enforce its
rights under Section 5 of this Agreement, which the Company may seek to enforce
and enforce either through arbitration as described above or by action brought
or pursued in a court of law or equity having jurisdiction over the matter.

(b) The Company and Executive further agree that this arbitration provision is
the exclusive and binding remedy for any such dispute and will be used instead
of any court action, which is hereby expressly waived, except again as stated in
the last clause of the preceding subparagraph (a), and except for any request by
either the Company or Executive for temporary or preliminary injunctive relief
pending arbitration in accordance with applicable law or an administrative claim
with an administrative agency.  EACH OF THE COMPANY AND EXECUTIVE HEREBY WAIVES
ANY RIGHTS IT OR HE MAY HAVE TO TRIAL BY JURY.

(c) The Company and Executive agree that the arbitration shall be conducted in
Baltimore, Maryland unless otherwise mutually agreed.

(d) Each party shall pay its own costs and attorneys’ fees, if any; provided,
 however, the Company shall pay any costs and expenses that Executive would not
otherwise have






incurred if a dispute adjudicated through arbitration had been adjudicated in a
court of law, rather than through arbitration, including the arbitrator’s fee,
any administrative fee, and any filing fee in excess of the maximum court filing
fee in the jurisdiction in which the arbitration is commenced.  If either the
Company or Executive prevails on a statutory claim that affords the prevailing
party an award of attorneys’ fees, then the arbitrator (or judge, if applicable)
may award reasonable attorneys’ fees to the prevailing party, consistent with
applicable law.

(e) Executive acknowledges that Executive has been provided with a copy of the
current JAMS Employment Arbitration Rules and Procedures for Executive’s
reference.

17. Severability.  Each term and provision of this Agreement shall be considered
as separable and divisible from every other term and provision and the
invalidity or unenforceability of any one term or provision shall not limit the
validity and enforceability, in whole or in part, of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable term
or provision as may be valid and enforceable.

 

18. Governing Law.  This Agreement shall be construed and regulated in all
respects under the laws of the State of Maryland without reference to principles
of conflict of laws.

 

19. Section 409A.

 

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of Executive’s separation from service within the meaning of Section 409A of the
Code, the Company determines that Executive is a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment
or benefit that Executive becomes entitled to under this Agreement on account of
Executive’s separation from service would be considered “non-qualified deferred
compensation” otherwise subject to the twenty percent (20%) additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after Executive’s separation from service, or (B) Executive’s
death.  If any such delayed cash payment is otherwise payable on an installment
basis, the first payment shall include a catch-up payment covering amounts that
would otherwise have been paid during the six-month period but for the
application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by Executive during
the time periods set forth in this Agreement.  All reimbursements shall be paid
as soon as administratively practicable, but in no event shall any reimbursement
be paid after the last day of the taxable year following the taxable year in
which the expense was incurred.  The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year (except for any lifetime or other aggregate limitation applicable
to medical expenses).  Such right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.








(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon Executive’s
termination of employment, then such payments or benefits shall be payable only
upon Executive’s “separation from service.” The determination of whether and
when a separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h).

(d) With respect to any payments which are intended to fall under the short-term
deferral exception from Section 409A of the Code, unless this Agreement provides
a specified and objectively determinable payment schedule to the contrary, all
payments due hereunder shall be made as soon as practicable after the right to
payment vests and in all events by March 15 of the calendar year following the
calendar year in which the right to payment vests.  For purposes of this
section, a right to payment will be treated as having vested when it is no
longer subject to a substantial risk of forfeiture as determined by the Company
in its sole discretion.

(e) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code.  To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.  Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2).  The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(f) The Company makes no representation or warranty and shall have no liability
to Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

20. Counterparts.  This Agreement may be executed in any number of counterparts,
and electronically, and each of which when so executed and delivered shall be
taken to be an original; but such counterparts shall together constitute one and
the same document.

 

21. Executive’s Acknowledgment/ Advisor’s Fees.  The Company shall pay
Executive’s reasonable advisor fees (legal and tax) incurred in connection with
the contemplation, preparation, negotiation and execution of this Agreement up
to a maximum of $5,000.  Executive acknowledges (i) that Executive has had the
opportunity to consult with independent counsel of Executive’s own choice
concerning this Agreement, and (ii) that Executive has read and understands the
Agreement, is fully aware of its legal effect, and has entered into it freely
based on Executive’s own judgment

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]










IN WITNESS WHEREOF, this Agreement is entered into as of the date and year first
above written.

 

 

COMPANY:

TESSCO Technologies Incorporated


By: /s/ John D. Beletic 

Name: John D. Beletic

Title: Lead Director

EXECUTIVE:


/s/Sandip Mukerjee
Sandip Mukerjee

 

 

 

 

 

 

 

 

 

 



